Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT

          This AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT (the
"Agreement") is an amendment and complete restatement of the Employment and
Noncompetition Agreement made and entered into as of the 31st day of December,
2006, by and between SHOE CARNIVAL, INC., an Indiana corporation with its
principal offices located at 7500 East Columbia Street, Evansville, Indiana (the
"Company"), and MARK L. LEMOND, an individual residing at 2477 Hidden Oak Ct.,
Newburgh, Indiana (the "Employee"). This restatement is intended to conform the
Agreement to the applicable provisions of the final regulations interpreting
Section 409A of the Internal Revenue Code of 1986, as amended ("Code") and
Revenue Ruling 2008-13.

RECITALS

          WHEREAS, the Company is one of the leading retailers of family shoes
in the United States;

          WHEREAS, the Company desires to retain the services of the Employee
upon the terms and conditions set forth herein; and

          WHEREAS, the Employee desires to be so employed by the Company, to be
eligible for potential compensation increases and the potential payments
provided for herein; and

          WHEREAS, the Company and the Employee desire to enter into this
Agreement to set forth the terms and conditions of the employment relationship
between the Company and the Employee; and

          WHEREAS, in connection with its business, the Company has expended a
substantial amount of time, money, and effort to develop and maintain its
confidential, proprietary and trade secret information, and that this
information, if misused or disclosed, could be very harmful to the Company’s
business and its competitive position in the marketplace.

AGREEMENT

          1. Term of Employment. The Company hereby agrees to employ Employee
and Employee hereby agrees to be employed by the Company, in accordance with the
terms and conditions of this Agreement. This Agreement shall become effective on
December 31, 2006, and shall end on January 31, 2011. The term shall be extended
automatically for one (1) year on each February 1 ("Anniversary Date") beginning
February 1, 2009, unless either party hereto gives written notice to the other
party not more than ninety (90) days and not less than thirty (30) days prior to
an Anniversary Date, in which case no further automatic extension shall occur
and the term of this Agreement shall end three (3) years

--------------------------------------------------------------------------------

subsequent to the Anniversary Date immediately following such written notice
(such term, including any extension is referred to as the "Term").
Notwithstanding the foregoing, the Term shall end on the date of Employee's
voluntary retirement from the Company as provided for in Section 5.5.

          2. Duties. The Employee is engaged by the Company as its President and
Chief Executive Officer. Unless otherwise consented to by the Employee, the
Employee's positions with the Company shall be as its President and Chief
Executive Officer. The Employee shall have all the powers and agrees to perform
all of the duties associated with those positions, subject to the direction of
the Chairman of the Board and the Board of Directors of the Company, and to the
provisions of the Articles of Incorporation and Bylaws of the Company. The
Employee shall have general executive charge of the Company with all such powers
as may be reasonably incident to such responsibilities; and he shall have such
other powers and duties as designated in accordance with the Company's Bylaws
and as may be assigned to him from time to time by the Chairman of the Board and
the Board of Directors. The Employee shall report directly to the Company's
Chairman of the Board and the Board of Directors and any executive committee of
the Board. The Company agrees to provide the Employee with such accommodations
as are suitable to the character of his positions with the Company and adequate
for the performance of his duties.

          During his employment under this Agreement, the Employee agrees to
devote substantially his full time, attention and energies to the Company's
business. This Agreement shall not be construed as preventing the Employee from
investing assets in such form or manner as will not require his services in the
daily operations of the affairs of the companies in which such investments are
made. This Agreement shall also not be construed as preventing the Employee from
serving as an outside director of up to two other for-profit companies (and such
additional companies as the Board of Directors may hereafter approve) or from
participating in charitable or other not-for-profit activities as long as such
activities do not materially interfere with his work for the Company.

          3. Compensation of Employee. For all services rendered by the Employee
under this Agreement, the Company shall compensate the Employee as follows:

          3.1 Base Salary. The base salary payable to the Employee under this
Agreement shall be that amount set forth in the minutes of the Compensation
Committee of the Company’s Board of Directors dated March 13, 2006 for the
period beginning January 29, 2006 and ending February 3, 2007 ("Base Salary"),
payable in accordance with the Company's usual payroll procedures, and subject
to all taxes, withholdings and deductions as required by law and as the Employee
may authorize. The Compensation Committee of the Company’s Board of Directors
will review the Base Salary on an annual basis during the Term to determine
whether the Base Salary should be adjusted upward. Any such upward adjustment
shall take effect at the beginning of each fiscal year. The Employee’s Base
Salary may not be adjusted downward at any time during the Term. 

          3.2 Incentive Bonus. The Employee is entitled to participate in the
Company’s 2006 Executive Incentive Compensation Plan in accordance with the
terms contained therein, and in any successor plan adopted by the Company from
time to time.

- 2 -

--------------------------------------------------------------------------------

However, Employee agrees that the failure of the Company to award any such bonus
and/or other incentive compensation shall not give rise to any claim against the
Company.

          4. Additional Compensation, Benefits, and Obligations. During his
employment under this Agreement, Employee is entitled to participate in any and
all employee welfare and health benefit plans (including, but not limited to,
life insurance, health and medical, dental and disability plans, and executive
supplemental medical coverage) and other employee benefit plans, including but
not limited to, qualified pension plans, stock purchase plans, and nonqualified
deferred compensation plans, established by the Company from time to time;
provided, however, the Employee's participation in such plans is subject to the
eligibility requirements and other terms of such plans. The Company may change,
amend or discontinue any of its employee welfare and health benefit plans at any
time during the Term, and nothing in this Agreement shall obligate the Company
to institute, maintain or refrain from changing, amending or discontinuing any
such plans or programs.

          5. Termination of Employment. Employee’s employment may be terminated
as follows:

          5.1 Termination Due to Death. If the Employee dies during the Term,
this Agreement shall terminate as of the date of the Employee's death and the
Employee's benefits shall be determined in accordance with the survivor's
benefits, insurance and other applicable programs of the Company then in effect.
Within fifteen (15) business days of the Employee's death, the Company shall pay
the Employee's designee or his estate (a) that portion of his then Base Salary
which shall have been earned through the termination date and (b) a lump sum
payment in an amount determined by multiplying seventy percent (70%) of his Base
Salary for the fiscal year in which the death occurs by a fraction, the
numerator of which is the number of days elapsed in such fiscal year through the
termination date and the denominator of which is 365. 

          5.2 Termination Due to Disability. If the Employee suffers a
Disability (as defined in Section 6.2) during the Term, the Company shall have
the right to terminate this Agreement by giving the Employee a Notice of
Termination (as defined in Section 6.5), which has attached to it a copy of the
medical opinion that forms the basis of the determination of Disability. The
Employee's employment shall terminate at the close of business on the last day
of the Notice Period (as defined in Section 6.6). 

          Upon the termination of this Agreement because of Disability, the
Company shall pay the Employee within fifteen (15) business days of the
termination date (a) that portion of his then Base Salary which shall have been
earned through the termination date and (b) a lump sum payment in an amount
determined by multiplying seventy percent (70%) of his Base Salary for the
fiscal year in which the termination occurs by a fraction, the numerator of
which is the number of days elapsed in such fiscal year through the termination
date and the denominator of which is 365. The Employee shall also be entitled to
receive any applicable disability insurance benefits resulting from any
insurance or other employee benefit programs of the Company.

- 3 -

--------------------------------------------------------------------------------

          5.3 Termination by the Company for Cause or by the Employee Without
Good Reason. At any time during the Term, the Company may terminate this
Agreement for Cause (as defined in Section 6.1) by giving the Employee a Notice
of Termination, which has attached to it copies of the Board determination that
forms the basis of the Company's action. The Employee's employment shall
terminate at the close of business on the last day of the Notice Period.

          At any time during the Term, the Employee may terminate this Agreement
without Good Reason (as defined in Section 6.3 hereof) by giving the Board of
Directors of the Company a Notice of Termination. The Employee's employment by
the Company shall terminate at the close of business on the last day of the
Notice Period.

          Within fifteen (15) business days after such termination date, the
Company shall pay the Employee that portion of his then Base Salary which shall
have been earned through the termination date.

          5.4 Termination by the Company Without Cause or by the Employee for
Good Reason. At any time during the Term, the Board of Directors of the Company
may terminate this Agreement without Cause by giving the Employee a Notice of
Termination, and the Employee's employment by the Company shall terminate at the
close of business on the last day of the Notice Period.

          At any time during the Term, the Employee may terminate this Agreement
with Good Reason if all of the following conditions are satisfied: (a) Employee
gives the Company a Notice of Termination that describes the condition claimed
to constitute Good Reason within ninety (90) calendar days of the initial
existence of the condition; (b) the Company does not remedy the condition within
thirty (30) calendar days of the Company's receipt of the Notice of Termination;
and (c) Employee gives the Company another Notice of Termination during the six
(6) month period following the end of the cure period described in clause (b).
The Employee's employment shall terminate at the close of business on the last
day of the Notice Period of the second Notice of Termination.

          Within fifteen (15) business days after such termination date, the
Company shall pay to the Employee (a) that portion of his then Base Salary which
shall have been earned through the termination date; (b) a lump sum payment in
an amount equal to seventy percent (70%) of the product of (i) times (ii), where
(i) is his Base Salary for the fiscal year in which the termination occurs, and
(ii) is a fraction, the numerator of which is the number of days elapsed in such
fiscal year through the termination date and the denominator of which is 365;
and (c) an additional lump sum payment in an amount equal to three times one
hundred seventy percent (170%) of the Employee's Base Salary for the fiscal year
in which the termination occurs. The Company shall also provide the Employee
with the Medical and Dental

- 4 -

--------------------------------------------------------------------------------

Benefits (as defined in Section 6.4) for a period of thirty-six (36) calendar
months after the calendar month in which the termination date occurs or until
the earlier date on which the obligation to provide Medical and Dental Benefits
ends pursuant to Section 6.4. All of Employee's stock options granted after the
date of this Agreement shall contain provisions requiring that such options
shall automatically vest upon the termination of Employee under this Section 5.4
and all of such options shall be exercisable by Employee during the remainder of
their respective terms. In the event of termination of this Agreement without
Cause or for Good Reason, such termination shall not be deemed to be a voluntary
termination by Employee for purposes of any stock option or equity incentive
plans of the Company, and any outstanding stock options may be exercised at any
time during the remainder of the term of the option. In addition, all shares of
restricted stock granted to the Employee after the date of this Agreement, which
are not intended to qualify as “performance based compensation” under Section
162(m) of the Code shall contain provisions which shall provide for immediate
vesting upon Termination without Cause or for Good Reason.

          5.5 Termination by the Employee Upon Retirement. At any time during
the Term, the Employee may terminate this Agreement by giving the Company a
Notice of Termination advising the Company that he intends to voluntarily retire
in accordance with the Company's retirement policies on a date specified in the
Notice of Termination. The Employee's employment shall terminate on the date
specified in the Notice of Termination. 

          Subject to Section 5.12, within fifteen (15) business days after such
termination date, the Company shall pay the Employee (a) that portion of his
then Base Salary which shall have been earned through the termination date; and
(b) a lump sum payment in an amount equal to seventy percent (70%) of the
product of (i) times (ii), where (i) is Employee's Base Salary for the fiscal
year in which the termination occurs, and (ii) is a fraction, the numerator of
which is the number of days elapsed in such fiscal year through the termination
date and the denominator of which is 365.

          5.6 Accrued Compensation and Benefits. Notwithstanding any other
provision of this Agreement, upon termination of Employee's employment for any
reason, Employee shall be entitled to receive all accrued but unpaid
compensation, bonuses and benefits under all of the Company's compensation,
bonus and benefit plans in which employee is a participant, all in accordance
with the terms of such plans. These plans include, without limitation, the
Company's 401(k) plan, deferred compensation plan and bonus plans which are
earned in a fiscal year, but paid in the following year.

          5.7 Internal Revenue Code Limits. Should any payments by the Company
to or for the benefit of Employee under this Agreement constitute an "excess
parachute payment" within the meaning of Section 280G of the Code, then the
Company shall pay Employee an additional amount of money (the "Gross-Up
Payment") that will equal the sum of (a) all excise or other taxes imposed upon
Employee by Section 4999 of the Code (excluding any penalties or interest) and
(b) all additional state and federal taxes, interest and/or penalties
attributable to the additional payments made to Employee pursuant to this
Section 5.7. If an excise tax is imposed pursuant to Section 4999 of the Code,
Employee agrees to immediately notify the Company within ten (10) days of the
event, in writing, and Employee hereby gives the Company the right to challenge
said

- 5 -

--------------------------------------------------------------------------------

imposition. Any Gross-Up Payment due under this Section 5.7 shall be paid in a
lump sum as soon as it can be calculated, but in no event later than 30 days
after the date the Employee remits the related taxes.

          5.8 Payroll Withholdings. The Company may withhold from any
compensation or benefits payable under this Agreement all federal, state, city,
or other taxes or deductions as may be required pursuant to any law or
governmental regulation or ruling.

          5.9 Compliance With Post-Employment Restrictions. If Employee breaches
any of the covenants or provisions set forth in Sections 7 and 8 of this
Agreement, then in such event the Company shall have the right immediately and
permanently to discontinue payment and provision of any of the severance
compensation and benefits payable under this Agreement. The Employee and the
Company acknowledge and agree that such remedy is in addition to, and not in
lieu of, any and all other legal and/or equitable remedies that may be available
to the Company in connection with the Employee's breach or threatened breach of
any of the covenants or provisions of this Agreement.

          5.10 Mitigation or Reduction of Benefits. Employee shall not be
required to mitigate the amount of any payments provided for in this Section 5
by seeking other employment or otherwise. Except as specifically set forth
herein, the amount of any payment for benefits provided in this Section 5 shall
not be reduced by any compensation or benefits or the amount paid to or earned
by the Employee as a result of employment by another employer after the
Employee's termination date or otherwise.

          5.11 Release Agreement. As a condition of receiving the severance
benefits described in Section 5, Employee will be required to sign a standard
release agreement acceptable to the Company in which he releases and waives all
claims which he may have against the Company or any affiliate, employee,
shareholder, officer, director, agent or representative of the Company (except
for his rights under this Agreement or any other vested rights Employee may have
under any insurance, pension, employee stock ownership or stock option or equity
incentive plans sponsored or made available by the Company). The Company will
provide such release agreement to Employee at the termination of Employee's
employment with the Company. As part of the release agreement, Employee will be
required (a) to agree to cooperate with the Company with respect to any business
matters about which he has knowledge, including any litigation or threatened
litigation, (b) agree not to cooperate with any claimants against the Company
unless required by law to do so, (c) agree not to make any negative or
derogatory comments about the Company or its executives and (d) affirm his
post-termination obligations under this Agreement, including without limitation
the obligations set forth in Sections 7 and 8.

          5.12 Delay of Separation Payments to Specified Employee.
Notwithstanding any other provisions of this Agreement, if any amount payable to
Employee under this Agreement on account of Employee's separation from service
with

- 6 -

--------------------------------------------------------------------------------

the Company constitutes deferred compensation within the meaning of Code Section
409A, and Employee is a Specified Employee on the date of his separation from
service, payment of the amount shall be delayed until the first business day
that is at least six (6) months after the date on which Employee's separation
from service occurred.

          6. Definitions.

          6.1 "Cause" means the occurrence of any one or more of the following
events: (a) Employee's conviction for a felony or other crime involving moral
turpitude; (b) Employee's willful engaging in illegal conduct or gross
misconduct which is injurious to the Company; (c) Employee's willful engaging in
any fraudulent or dishonest conduct in his dealings with, or on behalf of, the
Company; (d) Employee's willful failure or refusal to follow the lawful and
reasonable instructions of the Company's Chairman of the Board or the Board of
Directors if such failure or refusal continues for a period of ten (10) days
after the Company delivers to Employee a written notice stating the instructions
which Employee has failed or refused to follow; (e) Employee's willful material
breach of any of his obligations under this Agreement; (f) Employee's material
breach of the Company's policies; (g) Employee's use of alcohol or drugs which
substantially interferes with the performance of his duties for the Company or
which compromises the integrity or reputation of the Company; or (h) Employee's
willful engaging in any conduct, which as a result of such conduct, the
Company’s integrity or reputation is substantially compromised. No act or
omission on the part of the Employee shall be considered "willful" unless it is
done or omitted in bad faith or without reasonable belief that the action or
omission was in the best interests of the Company. Notwithstanding the
foregoing, the Employee shall not be deemed to have been terminated for Cause
without (i) reasonable notice to the Employee setting forth the reasons for the
Company's intention to terminate for Cause, (ii) an opportunity for the
Employee, together with his counsel, to be heard before the Board of Directors,
and (iii) delivery to the Employee of a Notice of Termination from the Board of
Directors finding that in the good faith opinion of a majority of the Board of
Directors the Employee was guilty of conduct set forth in one or more of the
clauses above and specifying the particulars thereof in detail.

          6.2 "Disability" means the inability, in the written opinion of a
licensed physician chosen by the Board of Directors, of the Employee, because of
injury, illness, disease or bodily or mental infirmity to perform a substantial
portion of his ordinary duties and that this condition has existed for a least
six months and will more probably than not extend for an additional six months
into the future.

          6.3 "Good Reason" means one or more of the following conditions,
arising without Employee's consent:

     (a) a material diminution in Employee's base compensation;

     (b) a material diminution in the Employee's authority, duties, or
responsibilities;

     (c) a material diminution in the budget over which Employee retains
authority;

- 7 -

--------------------------------------------------------------------------------

     (d) a material change in the geographic location at which Employee must
perform services; or

     (e) any other action or inaction that constitutes a material breach by the
Company of this Agreement.

          6.4 "Medical and Dental Benefits" refers to the coverage for the
Employee and his spouse and dependants described in this Section 6.4 to be
provided by the Company pursuant to and in accordance with Section 5.4. The
Company shall arrange to provide the Employee and his spouse and dependants with
insured medical and dental coverage that is substantially similar to the
coverage they were receiving under the Company’s group medical and dental plan
immediately prior to the date of Employee’s termination, such benefits to be
provided at the Company's expense by means of purchasing individual insurance
policies. If at any time after termination of his employment, the Employee
accepts employment with another employer and if the Employee becomes covered
under that employer's medical benefit plan, then effective on the date that such
coverage commences, the obligation of the Company to provide any Medical and
Dental benefits to the Employee and his spouse and dependants, shall terminate.
If Employee becomes covered under another employer's medical benefit plan while
he is receiving Medical and Dental Benefits under this Agreement, Employee
agrees to immediately notify the Company in writing within ten (10) calendar
days of the commencement of the other coverage. The Medical and Dental benefits
provided to the Employee and his spouse and dependants after the date of the
Employee's termination of employment are intended by the parties to be in lieu
of the rights of the Employee to continuation coverage (commonly known as
"COBRA") under Section 601 et seq. of the Employee Retirement Income Security
Act of 1974 (ERISA), and Section 4908B of the Internal Revenue Code of 1986, as
amended (the "Code"), as either of the foregoing statutes may be amended.

          6.5 "Notice of Termination" means a written notice delivered by one
party notifying the other party of the notifying party's intention to terminate
the Employee's employment pursuant to this Agreement. A Notice of Termination
shall not be effective unless (a) it specifies the specific provision of Section
5 which forms the basis of the proposed termination, (b) sets forth a proposed
termination date not less than fifteen (15) calendar days from the sending of
the Notice of Termination, and (c) otherwise complies with the requirements of
this Agreement.

          6.6 "Notice Period" means the period between the sending of the Notice
of Termination and the proposed termination date set forth in such Notice.

          6.7 "Specified Employee" has the meaning given to that term in Code
Section 409A(a)(2)(B)(i) and interpretive regulations.

          7. Non-competition.

- 8 -

--------------------------------------------------------------------------------

          7.1 General. Employee acknowledges that his position with the Company
is special, unique and intellectual in character and his position in the Company
places him in a position of confidence and trust with employees and customers of
the Company. Employee further acknowledges, recognizes, and represents receipt
of sufficient consideration for these restraints in the form of the Base Salary
and other valuable consideration contained herein. The restrictions and
obligations contained in this Section 7 shall survive the term of this
Agreement. 

          7.2 Non-competition. Employee agrees that during his employment with
the Company and for a period of two (2) years immediately after the termination
of Employee’s employment with the Company (if but only if this Agreement was in
effect at the time of such termination), thereafter Employee shall not: 

          7.2.1 Either alone or in concert with others, whether as director,
officer, consultant, principal, employee, agent or otherwise, engage in or
contribute Employee’s knowledge and abilities to any business or entity in
competition with the Company ("Competing Business");

          7.2.2 Be employed by, work for, consult with, or act in any other
capacity for, any person or entity that is engaged in any Competing Business if
in such employment, work or capacity Employee likely would, because of the
nature of his position with, or work for, the competitor and his knowledge of
the Company's Confidential Information, inevitably use and/or disclose any of
the Company's Confidential Information in his work for or with such competitor;

          7.2.3 Solicit, recruit, hire, employ or attempt to hire or employ any
person who is then or within the preceding thirty (30) day period was, an
employee of the Company, or otherwise urge, induce or seek to induce any person
to terminate his/her employment with the Company;

          7.2.4 Solicit, urge, induce or seek to induce any of the Company's
independent contractors, subcontractors, vendors, suppliers, customers or
consultants to terminate their relationship with, or representation of, the
Company or to cancel, withdraw, reduce, limit or in any manner modify any such
person's or entity's business with or representation of, the Company for
whatever purpose or reason;

          7.2.5 Take any action intended to harm the Company or its reputation,
which the Company reasonably concludes could lead to unwanted or unfavorable
publicity to the Company;

          7.2.6 The restrictive time periods set forth in this Section 7.2 shall
not expire during any period in which Employee is in violation of any of the
restrictive covenants set forth in this Section 7.2, and all restrictions shall
automatically be extended by the period Employee was in violation of any such
restrictions;

- 9 -

--------------------------------------------------------------------------------

          7.2.7 The restrictive covenants contained in this Section 7.2 prohibit
Employee from engaging in certain activities directly or indirectly, whether on
his own behalf or on behalf of any other person or entity.

          7.2.8 The covenants and restrictions in this Section 7.2 are separate
and divisible, and to the extent any covenant, provision or portion of Section
7.2 is determined to be unenforceable or invalid for any reason, such
unenforceability or invalidity shall not affect the enforceability or validity
of the remainder of the Agreement. Should any particular covenant, restriction,
provision or portion of Section 7.2 be held unreasonable or unenforceable for
any reason, including, without limitation, the time period, geographical area,
and/or scope of activity covered by any restrictive covenant, provision or
clause, such covenant, provision or clause shall automatically be deemed
reformed such that the contested covenant, provision or portion will have the
closest effect permitted by applicable law to the original form and shall be
given effect and enforced as so reformed to the extent reasonable and
enforceable under applicable law.

          7.3 Definition of "Competing Business": The term "Competing Business"
shall mean: 

          7.3.1 The retail footwear business of Collective Brands, Inc.; Brown
Shoe Company, Inc.; Designer Shoe Warehouse; Rack Room (dba); Kohls Corporation;
Shoe Station (dba); Shoe City (dba); Shoe Pavilion, Inc., Shoe Department (dba);
Finish Line, Inc.; Foot Locker, Inc.; Dick’s Sporting Goods, Inc.; The Sports
Authority, Inc.; Off Broadway Shoe Warehouse; and any other company which sells
footwear at retail to consumers within 25 miles of any Company store at price
points competitive, or likely to be competitive, with the Company, where the
footwear sales of such other company constitute at least fifteen percent (15%)
of such company's annual revenues. 

          7.3.2 Ownership of an investment of less than 5% of any class of
equity or debt security of a publicly-held Competing Business shall not
constitute ownership or participation in violation of the above. 

          7.4 Acknowledgment Regarding Restrictions. Employee acknowledges and
agrees that he understands the restrictions in Section 7; that they are
reasonable and enforceable, in view of, among other things, the Employee’s
position within the Company, the highly competitive nature of the Company's
business, and the confidential nature of the information the Employee has been
provided. Employee further agrees that the Company would not have adequate
protection if Employee were permitted to work for its competitors in violation
of the terms of this Agreement since the Company would be unable to verify
whether its Confidential Information was being disclosed and/ or misused, and
whether Employee was involved in diverting the Company’s customers and/or its
customer goodwill.

- 10 -

--------------------------------------------------------------------------------

          7.5 Disclosures Concerning New Employment. Employee agrees that he (a)
will immediately, within ten (10) days, notify the Company in writing of his
employment, engagement or other affiliation with any other business or entity
during the two (2) years immediately following the termination of Employee's
employment with the Company and (b) will provide a copy of Section 6 and 7 of
this Agreement to any prospective employer before accepting employment or other
work engagement with any such employer.

          8. Confidential or Proprietary Information

          8.1 Confidentiality. As used in this Agreement, the term "Confidential
Information" means any and all of the Company's trade secrets, confidential and
proprietary information and all other information and data of the Company that
is not generally known to third persons who could derive economic value from its
use or disclosure, including, without limitation, the Company's profile of
prospective or current vendors or customers, business methods and structure,
details of the Company's contracts and business matters, employee compensation,
personnel information, marketing strategies and plans, business plans, pricing
information and strategies, costs information, and financial data, whether or
not reduced to writing or other tangible medium of expression, including work
product created by Employee in rendering services to the Company. During his
employment with the Company and thereafter, Employee will not use or disclose to
others any of the Confidential Information except as authorized in writing by
the Company or in the performance of work assigned Employee by the Company.
Employee also will abide by the Company's policies protecting the Confidential
Information. Employee's confidentiality obligations shall continue as long as
the Confidential Information remains confidential, and shall not apply to
information which becomes generally known to the public through no fault or
action of Employee. Employee agrees that the Company owns the Confidential
Information and Employee has no rights, title or interest in any of the
Confidential Information. At the Company's request or upon termination of
Employee's employment with the Company for any reason, Employee will immediately
deliver to the Company all materials (including all copies and electronically
stored data) containing any Confidential Information in Employee's possession,
custody or control.

          8.2 Trade Secrets-Developments. All improvements, developments,
concepts, and ideas ("Developments") relating to the Company's business, or
capable of beneficial use by the Company, including, but not limited to,
marketing, confidential and trade secret information, techniques, discoveries,
slogans, designs, artwork, and writings, which the Employee has made or will
make during his employment with the Company are the sole and exclusive property
of the Company without charge to the Company other than the Employee's
compensation.

          8.3 Acknowledgement. Employee agrees that the restrictions set forth
in Sections 8.1 and 8.2 are reasonable and necessary to protect the trade
secrets, confidential information, intellectual property rights and goodwill of
the Company. The restrictions and obligations contained in this Section 8 shall
survive the term of this Agreement.

- 11 -

--------------------------------------------------------------------------------

          9. Remedies. In the event of a breach or threatened breach by the
Employee of any of the provisions of Sections 7 or 8, the Company shall be
entitled to an injunction restraining Employee from such breach, in addition to
all other remedies which the Company shall be entitled to pursue. The Company
also shall be entitled to recover from Employee all litigation costs and
attorneys' fees incurred by the Company in any action or proceeding relating to
enforcement of the provisions of Sections 7 or 8 this Agreement in which the
Company prevails. Nothing herein shall be construed as prohibiting the Company
from pursuing any other remedies available for such breach, threatened breach,
or any breach of this Agreement.

          10. Survival of Post-Termination Obligations. Employee acknowledges
and agrees that his post-termination obligations under this Agreement, including
without limitation Employee's non-competition and confidentiality obligations
set forth in Sections 7 and 8 of this Agreement, shall survive the termination
of Employee's employment with the Company, regardless whether such termination
is voluntary or involuntary, or is with or without cause.

          11. Notices. All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be deemed to have been
delivered on the date personally delivered or the dated mailed, postage prepaid,
by certified mail, return receipt requested, or telegraphed and confirmed, or
faxed and confirmed, if addressed to the respective parties as follows;

           To Employee:         Mark L. Lemond  2477 Hidden Oak Ct.  Newburgh,
Indiana 47630        To Company:  Chairman   Shoe Carnival, Inc.  7500 East
Columbia Street   Evansville, Indiana 47715 

 Either party hereto may designate a different address by providing written
notice of such new address to the other party hereto.

          12. Waiver. The failure or delay of any party at any time or times to
require performance of, or to exercise any of its powers, rights or remedies
with respect to, any term or provision of this Agreement shall not affect such
party's right to later enforce any such term or provision.

          13. Entire Agreement. This Agreement cancels and supersedes all prior
negotiations, discussions, commitments and understandings between the parties
relating hereto, whether oral or written. This Agreement embodies the entire
agreement and understanding between such parties with respect to the matters
covered hereby. Neither party shall be bound by any term or condition other than
as is expressly set forth herein. This Agreement may not be amended,
supplemented or modified except by a written document signed by both Employee
and a duly authorized officer of the Company.

- 12 -

--------------------------------------------------------------------------------

          14. Assignment.

          14.1 Assignment by Company. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the capital stock, business and/or assets of the
Company, by agreement in form and substance satisfactory to the Employee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Employee to terminate this Agreement for Good
Reason pursuant to Section 5.4. In addition, if the Company fails to obtain,
prior to the effective date of any such succession, the successor's express
agreement to assume and perform this Agreement, and the succession constitutes a
change in the ownership or effective control of the Company within the meaning
of Code Section 409A(a)(2)(A)(v), then Employee shall receive compensation from
the Company in the same amount and on the same terms that to which the Employee
would be entitled hereunder if the Employee terminated his employment for Good
Reason, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the termination
date. As used in this Agreement, "Company" shall mean the Company and any
successor to its business and/or assets which executes and delivers the
agreement provided for in this Section 14.1 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.

          14.2 Assignment by Employee. The services to be provided by the
Employee to the Company hereunder are personal to the Employee, and the
Employee's duties may not be assigned by the Employee; provided, however that
this Agreement shall inure to the benefit of and be enforceable by the
Employee's personal or legal representatives, executors, and administrators,
successors, heirs, distributees, devisees and legatees. If the Employee dies
while any amounts payable to the Employee hereunder remain outstanding, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Employee's devisee, legatee, or other designee
or, in the absence of such designee, to the Employee's estate.

          15. Code Section 409A Standards. This Agreement, and all other
nonqualified deferred compensation plans in which the Employee participates, are
intended to comply with the standards for nonqualified deferred compensation
plans established by Code Section 409A and its interpretive regulations and
other regulatory guidance (the "Section 409A Standards"), to the extent
applicable, and this Agreement shall be construed accordingly. In construing or
interpreting any vague or ambiguous provision of this Agreement, the
interpretation that will prevail is the interpretation that will cause this
Agreement to comply with the Section 409A Standards. Any provision of this
Agreement, or any deferred compensation provided under it, that would fail to
satisfy the Section 409A Standards shall not have any force or effect until it
is amended to comply with the applicable Section 409A Standards, which amendment
may be retroactive to the extent permissible under the Section 409A Standards.

- 13 -

--------------------------------------------------------------------------------

          16. Dispute Resolution. Except as otherwise contemplated by Section 9,
the Employee agrees that any dispute or controversy arising under or in
connection with this Agreement shall be submitted to binding arbitration.

          Such arbitration proceeding shall be conducted before an arbitrator
selected by mutual agreement of the Employee and the Company and shall be
governed by the Employment Dispute Resolution Rules of the American Arbitration
Association then in effect. If the parties are unable to select an arbitrator by
mutual agreement within thirty (30) days, the arbitrator shall be selected in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association then in effect. Such arbitration shall take place in
Evansville, Indiana. Judgment may be entered on the award of the arbitrator in
any court having competent jurisdiction; provided, however, that the Employee
shall be entitled to seek specific performance of his right to any payments or
benefits to be provided until the date of termination of his employment during
the pendency of any dispute or controversy arising under or in connection with
this Agreement. All of the Employee's costs and expenses of arbitration,
including attorney's fees, shall be borne by the Company and paid as incurred,
whether or not the Employee prevails in the arbitration. Payment of those costs
and expenses will be made within fifteen (15) business days after the Company's
receipt of the Employee's written request for payment, accompanied by such
evidence of the fees and expenses incurred as the Company may reasonably
require.

          17. Governing Law: Forum Selection. This Agreement shall be construed
and enforced in accordance with and governed by the laws of the State of
Indiana, without regard to the conflicts of law rules thereof. Any legal action
relating to this Agreement shall be commenced and maintained exclusively before
any appropriate state court of record in Vanderburgh County, Indiana, or, if
necessary because of a federal question mandating jurisdiction in the federal
courts is involved, the United States District Court for the Southern District
of Indiana, Evansville Division, and the parties hereby submit to the
jurisdiction of such courts and waive any right to challenge or otherwise raise
questions of personal jurisdiction or venue in any action commenced or
maintained in such courts.

          18. Severability. The parties intend that the provisions of this
Agreement shall be enforced to the fullest extent permissible under the
applicable law. Should any provision of this Agreement be unenforceable or
invalid for any reason, such unenforceability or invalidity shall not affect the
enforceability or validity of the remainder of the Agreement.

          IN WITNESS WHEREOF, the parties hereto have executed this Amended and
Restated Employment and Noncompetition Agreement on this 11th. day of December
2008.

SHOE CARNIVAL, INC.: "Company"    MARK L. LEMOND: "Employee"    By:    /s/ J.
Wayne Weaver    /s/  Mark L. Lemond    Its:    Chairman  Date:      December 11,
2008    Date:      December 11, 2008     


- 14 -

--------------------------------------------------------------------------------